Citation Nr: 1040909	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for cervical spondylosis.  

2.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease with a herniated disc at L3-L4.  

3.  Entitlement to an initial disability rating in excess of 50 
percent for a mood disorder with depressive features.   


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from August 1977 
to September 1988 and from October 1988 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In July 2008, 
the RO continued a 20 percent for cervical spondylosis and a 10 
percent for degenerative disc disease with a herniated disc at 
L3-L4.  In April 2009, the RO granted service connection for a 
mood disorder with depressive features, rated as 50 percent 
disabling.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  In this case, a Decision Review Officer at 
the RO granted TDIU in May 2010.  So, that aspect of the claim 
need not be discussed in this decision.  


FINDINGS OF FACT

1.  The service-connected cervical spondylosis is manifested by 
complaints of neck pain and a range of cervical spine motion from 
0 to 20 degrees forward flexion, from 0 to 10 degrees backward 
extension, from 0 to 10 degrees left and right lateral flexion, 
from 0 to 40 degrees left lateral rotation, and from 0 to 60 
degrees right lateral rotation, for a combined range of motion 
was 150 degrees.  There are no associated objective neurologic 
abnormalities or incapacitating episodes within the definition of 
the rating criteria.  

2.  The service-connected degenerative disc disease with a 
herniated disc at L3-L4 is manifested by a limitation in the 
range of thoracolumbar spine motion from 0 to 70 degrees forward 
flexion, from 0 to 10 degrees backward extension, from 0 to 20 
degrees left and right lateral flexion, and from 0 to 20 degrees 
left and right lateral rotation, for a combined range of motion 
of 160 degrees.  There are no incapacitating episodes within the 
definition of the rating criteria.  

3.  The service-connected mood disorder with depressive features 
results in no more than moderate disability, manifested by a 
constricted affect, dysphoric and frustrated mood, easily 
distracted attention, limited insight, and occasionally lashing 
out verbally.  The service-connected mood disorder with 
depressive feature does not result in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); or inability to establish and maintain 
effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20 and Code 5241 (2010).  

2.  The criteria for a disability rating in excess of 10 percent 
for degenerative disc disease with a herniated disc at L3-L4 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5243 (2010).  

3.  The criteria for an initial disability rating in excess of 50 
percent for a mood disorder with depressive features have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9435 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in February 2008 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims for increased ratings for his spine 
disabilities, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial notice letter was provided 
before the adjudication of his claims for increased ratings of 
the spine in July 2008.  The February 2008 letter also provided 
notice regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The rating 
criteria were provided in a letter dated in November 2008.  
Thereafter, the Veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case by 
way of a supplemental statement of the case issued in May 2010.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

As to the Veteran's mood disorder, a November 2008 letter 
informed him what was needed to substantiate claims for service 
connection on a direct basis or as secondary to a service-
connected disability.  In Dingess, the Court of Appeals for 
Veterans Claims  (Court) held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

VA has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  Social Security 
records are in evidence.  The Veteran has had VA examinations and 
medical opinions have been obtained.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Disability Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Rating the Spine

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  
Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  

Effective September 26, 2003, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes) 
the General Rating Formula for Diseases and Injuries of the Spine 
will be as follows, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease:  
	Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling;  
	Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;  
	Forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine 
will be rated as 40 percent disabling;  
	Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine will 
be rated as 30 percent disabling;  
	Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis will be rated as 20 percent 
disabling;  
	Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height will be rated as 10 percent 
disabling.  

	Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
	Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees, and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, Codes 5235-5243 (2010).  

An intervertebral disc syndrome can be rated based on 
incapacitating episodes.  38 C.F.R. § 4.71a, Code 5243 (2010).  
For rating under these criteria, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note (1).  The record in this 
case does not reflect any episodes that would meet that 
definition, so the Veteran's spine disabilities cannot be rated 
under those criteria.  

Cervical Spondylosis, Currently Rated as 20 Percent Disabling

The Veteran, through his attorney has argued that reasonable 
doubt should be resolved in the Veteran's favor and he should be 
accorded a higher rating.  However, neither the Veteran nor his 
attorney have identified any evidence that would support a higher 
evaluation.  The Board has reviewed the file and finds that there 
are extensive VA clinical records as well as reports from private 
doctors.  However, these do not provide information to rate the 
disabilities, so they will not be set forth in detail.  Of 
particular note is the information from J. A. Z, M.D., which 
outlines the Veteran's cervical spine problems, but does not 
provide any measurements.  

On the VA examination in May 2008, the Veteran reported a back 
injury in service and surgery in 2004.  Current symptoms include 
paresthesias, decreased motion, stiffness, spasms, and pain.  
Examination revealed a normal posture and head position.   His 
gait was normal.  Examination did not disclose any spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
Muscle tone was normal.  There was no atrophy.  Motor responses 
were normal throughout.  Upper extremity responses on the right 
were 1/2 to vibration, pinprick, and light touch.  Other 
responses were 2/2.  On the right, there was diminished sensation 
from the lateral anterior aspect of the upper arm to the dorsum 
of the hand (C6, C7, C8).  Reflexes were 2+ throughout.  The 
range of cervical spine motion was from 0 to 30 degrees forward 
flexion, from 0 to 10 degrees backward extension, from 0 to 40 
degrees left lateral flexion, from 0 to 45 degrees right lateral 
flexion, from 0 to 70 degrees left lateral rotation, and from 0 
to 80 degrees right lateral rotation.  The combined range of 
motion was 275 degrees.  There was no objective evidence of pain 
or other limiting factors after repetitive motion.  These 
findings do not approximate any applicable criteria for a rating 
in excess of 20 percent.  

For the January 2009 VA examination, the claims folder was 
reviewed and the Veteran's history and description of his 
symptoms were considered.  The range of cervical spine motion was 
from 0 to 20 degrees forward flexion, from 0 to 10 degrees 
backward extension, from 0 to 10 degrees left and right lateral 
flexion, from 0 to 40 degrees left lateral rotation, and from 0 
to 60 degrees right lateral rotation.  The combined range of 
motion was 150 degrees.  The report shows that the examiner 
considered functional factors as required by 38 C.F.R. §§ 4.40, 
4.45; and DeLuca.  However, the range of motion was well within 
the criteria for the current 20 percent rating and did not 
approximate the restriction to 15 degrees or more required for 
the 30 percent evaluation.  

On the VA examination in January 2009, the claims folder was 
reviewed and the Veteran's history and description of his 
symptoms were considered.  The range of cervical spine motion was 
from 0 to 20 degrees forward flexion, from 0 to 10 degrees 
backward extension, from 0 to 10 degrees left and right lateral 
flexion, from 0 to 40 degrees left lateral rotation, and from 0 
to 60 degrees right lateral rotation.  The combined range of 
motion was 150 degrees.  The report shows that the examiner 
considered functional factors as required by 38 C.F.R. §§ 4.40, 
4.45; and DeLuca.  However, the range of motion was well within 
the criteria for the current 20 percent rating and did not 
approximate the restriction to 15 degrees or more required for 
the 30 percent evaluation.  38 C.F.R. § 4.7.  Clearly, the range 
of motion demonstrated on the examination is not analogous the 
bony fixation of ankylosis.  38 C.F.R. § 4.20.  So, a 30 percent 
rating is not warranted on that basis.  

A disability can be rated under different diagnostic codes if the 
evidence shows that different types of impairment are present.  
Cf. VAOPGCPREC 23-97 (July 1, 1997).  In this case, the cervical 
spine disorder produced migraine headaches.  They have been 
assigned the maximum schedular rating and the Veteran did not 
disagree with that evaluation.  Any other associated objective 
neurologic abnormalities could also be separately rated.  In this 
regard, the Board has considered the Veteran's upper extremity 
complaints.  It should be noted that the complaints are 
subjective in nature and the regulation requires objective 
findings for a separate rating.  This is because the rating 
provided by the schedule contemplates symptoms such as pain and 
provides at least a compensable 10 percent evaluation where pain 
is present.  See 38 C.F.R. § 4.59.  Thus, objective findings by 
the examining physician are required to support separate ratings 
for the upper extremities.  In this case, the examiner 
investigated the upper extremities and found normal responses.  
Muscle strength on elbow flexion and extension, wrist flexion and 
extension, finger flexion and abduction, and thumb opposition 
were all normal at 5/5.  Sensory examination of the upper 
extremities disclosed normal, 2/2, responses to vibration, 
pinprick, light touch, and position sense.  There was no abnormal 
sensation.  Upper extremity reflexes were normal at 2+ in the 
biceps, triceps, brachioradialis, and finger jerk.  There were 
similar normal findings in the upper extremities when the Veteran 
was evaluated at the VA pain clinic in March 2006.  Also. In 
April 2008, the Veteran's private physician, C. A. D., M.D., 
reported finding extensive lower extremity deficits, but did not 
report any objective neurologic abnormalities associated with the 
cervical spine disability.  Thus, there are no objective 
neurologic abnormalities associated with the service-connected 
cervical spine disability that could be separately rated.  

A July 2007 rating decision granted service connection for an 
anterior scar of the left cervical region, following surgery for 
the service-connected neck disorder.  A noncompensable rating was 
assigned and the Veteran did not submit a timely notice of 
disagreement.  He has not requested that the claim be reopened 
and there is nothing in the record that indicates it might now 
meet the requirements for a compensable rating.  See 38 C.F.R. 
§ 4.118 (2010).  Thus, this aspect of the service-connected neck 
injury is not on appeal for the Board's review.  

While the Veteran may feel that his cervical spine disorder 
should be assigned a higher rating, the objective findings by the 
trained medical professionals are more probative in determining 
the extent of the disability and whether the criteria for a 
higher rating have been met.  In this case, the medical records 
and reports provide a preponderance of evidence showing that the 
current 20 percent evaluation is correct.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected 
cervical spondylosis has not significantly changed and uniform 
rating is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 20 percent 
rating.  

Degenerative Disc Disease with a Herniated Disc at L3-L4,  
Currently Rated as 10 Percent Disabling

For the May 2008 VA examination included a review of the claims 
folder along with consideration of the history and symptoms 
described by the Veteran.  Examination revealed the range of 
thoracolumbar spine motion was from 0 to 70 degrees forward 
flexion, from 0 to 20 degrees backward extension, from 0 to 30 
degrees left and right lateral flexion, and from 0 to 30 degrees 
left and right lateral rotation.  The combined range of motion 
was 210 degrees.  There was objective evidence of pain on motion.  
There were no additional limitations following repetitive motion.  
These findings clearly do not exceed the criteria for a 10 
percent evaluation.  

As noted above, the January 2009 VA examination included a review 
of the claims folder along with consideration of the history and 
symptoms described by the Veteran.  Examination revealed the 
range of thoracolumbar spine motion was from 0 to 70 degrees 
forward flexion, from 0 to 10 degrees backward extension, from 0 
to 20 degrees left and right lateral flexion, and from 0 to 20 
degrees left and right lateral rotation.  The report shows that 
the examiner considered functional factors as required by 
38 C.F.R. §§ 4.40, 4.45; and DeLuca.  However, the range of 
motion was well within the criteria for the current 10 percent 
rating and did not approximate the restriction to 30 degrees or 
more required for the 20 percent evaluation.  38 C.F.R. § 4.7.  
The combined range of motion of the thoracolumbar spine was 160 
degrees, which is greater and not less than the restriction to at 
least 120 degrees required for a 20 percent evaluation.  Turning 
to the other criteria for a higher rating, while the Veteran had 
an antalgic gait, that is consistent with his separately rated 
lower extremity neurologic disorders.  The report shows that the 
Veteran's posture was normal.  There was no gibbus, kyphosis, 
list, or scoliosis.  While there was some lumbar flattening and 
lordosis, there was no reversal of the lordosis.  The Veteran did 
not have muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis indicative of a higher 
rating.  

The extensive VA clinical records, as well as the private medical 
records and reports, do not provide measurements of the range of 
thoracolumbar spine motion that would fall within any applicable 
criteria for a higher rating.  Neither do they identify muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Of particular note is the April 2008 report 
of C. A. D., M.D., which states that the Veteran has a marked 
restriction of lumbar motion, but does not provide any 
measurements or otherwise identify manifestations that would meet 
the criteria for a higher rating.  The Veteran, through his 
attorney has argued that reasonable doubt should be resolved in 
the Veteran's favor and he should be accorded a higher rating.  
However, neither the Veteran nor his attorney have identified any 
evidence that would support a higher evaluation.  

Objective neurologic abnormalities associated with the lumbar 
disc disease are separately rated.  In March 2009, the RO 
assigned 10 percent ratings for neurologic impairment in each 
lower extremity.  The Veteran did not disagree with those 
evaluations and they are not before the Board for review.  

Here again, while the Veteran's claims have been considered, the 
objective findings by the trained medical professionals are more 
probative in determining the extent of the disability and whether 
the criteria for a higher rating have been met.  The medical 
records and reports provide a preponderance of evidence showing 
that the current 10 percent evaluation is correct.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Hart 
and whether staged ratings should be assigned.  We conclude that 
the service-connected degenerative disc disease with a herniated 
disc at L3-L4 has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating period 
has the disability exceeded the criteria for a 10 percent rating.  

Mood Disorder with Depressive Features, Currently Rated as 50 
Percent Disabling

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety and depressive 
disorders, is: 
	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.............100 percent; 
	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships............70 percent; 
	Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships....................................................
..........................................50 percent; 
	Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events)............30 percent; 
	Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous 
medication.......................................................
..........................................10 percent; 
	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.......................................................
...............0 percent. 
38 C.F.R. § 4.130, Code 9400, 9433 (2010).

The Veteran was afforded a VA mental examination in February 
2009.  The claims folder was reviewed, along with service, VA and 
private medical records.  The Veteran provided a history and 
described his current symptoms.  Most mental status findings were 
normal.  He was casually dressed.  Psychomotor activity was 
unremarkable.  Speech was spontaneous and coherent.  His attitude 
was cooperative, indifferent.  He was oriented as to person, 
time, and place.  Thought processes and content where 
unremarkable.  There were no delusions or hallucinations.  
Judgment was intact.  There were some abnormal findings.  His 
affect was constricted.  His mood was dysphoric and frustrated.  
His attention was easily distracted.  His insight was limited.  
He reported that he occasionally lashed out verbally.  These 
findings are consistent with his diagnosis but do not reflect the 
degree of impairment consistent with a rating in excess of 50 
percent.  

The February 2009 VA mental examination showed that the Veteran 
does not have psychiatric disability manifestations that 
approximate the criteria for a 70 or for a 100 percent rating.  
Specifically, there was no suicidal or homicidal ideation.  There 
was no obsessional or ritualistic behavior.  His speech was 
spontaneous and coherent, not intermittently illogical, obscure, 
or irrelevant.  There were no panic attacks.  While his affect 
was constricted and his mood was dysphoric and frustrated, such 
symptoms were well within the disturbances of motivation and mood 
contemplated by the current rating and do not approximate the 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively, which are 
indicative of a higher rating.  The Veteran reportedly lashes out 
verbally on occasion and otherwise does not have impaired impulse 
control.  There is no report of unprovoked irritability with 
periods of violence.  There is no spatial disorientation; the 
Veteran is oriented as to person, time, and place.  He dresses 
casually and does not neglect his personal appearance or hygiene.  
The Veteran's physical problems prevent him from continuing to 
work as a pilot in accordance with his training and experience.  
This causes mental stress.  However, the examination report does 
not show that the psychiatric disability results in difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting) or that it causes an inability to establish and maintain 
effective relationships.  

The February 2009 VA mental examination concluded with a 
diagnosis of mood disorder with depressive features due to 
degenerative disc disease and headaches.  The GAF was 55.  The 
global assessment of functioning (GAF) is a scale reflecting the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with co-workers).  Thus, the GAF score of 
55 reflects the examiner's opinion that the Veteran has a 
moderate disability.  The current 50 percent rating is 
appropriate for a moderate disability.  A higher rating would 
require a considerably greater degree of impairment.  

Again, the Board has considered the extensive VA clinical 
records, and the reports from the Veteran's private physicians 
and finds no manifestations that would approximate any applicable 
criteria for a higher rating.  38 C.F.R. § 4.7.  

The current 50 percent rating is consistent with a very 
substantial degree of disability.  Although the Veteran may 
believe that a higher rating should be assigned, the objective 
findings by a trained health care professional are more probative 
in determining the extent of the disability and whether the 
criteria for a higher rating have been met.  The medical records 
and reports provide a preponderance of evidence showing that the 
service-connected psychiatric disability does not exceed the 
current 50 percent evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

The Board has considered the issues pertaining to initial ratings 
raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether staged ratings should be assigned.  We conclude that 
the service-connected mood disorder with depressive features has 
not significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
for each of the service-connected disabilities evaluated in this 
decision, the disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that any of these service-connected disabilities has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated by 
the rating schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In this case, the service-connected spine 
disorders have presented complications beyond the spine, but for 
those additional manifestations, the rating schedule provides 
separate ratings, which are adequate; and, which have, in fact, 
resulted in a TDIU rating.  In the absence of symptomatology 
beyond the rating schedule, the Board finds that the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

A disability rating in excess of 20 percent for cervical 
spondylosis is denied.  

A disability rating in excess of 10 percent for degenerative disc 
disease with a herniated disc at L3-L4 is denied.  

An initial disability rating in excess of 50 percent for a mood 
disorder with depressive features is denied.   



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


